The only evidence offered by plaintiff to prove the account sued on was two pages from the book of accounts, identified by the witness McGar as the book kept by plaintiff's intestate. There was no proof that the intestate kept no clerk during the period of the transactions entered on these pages, nor that he himself did the labor or sold the articles charged to defendant; and McGar was able to identify only one entry as being in the handwriting of intestate. On the contrary, it appears that intestate employed helpers to do the work in his shop, who would report the items to him for entry on the book. On this showing the account book was not admissible to prove the account sued on. Loveman v. McQueen, 82 So. 530;1 Code 1907, § 4003. Its reception was therefore prejudicial error.
The answer of the witness Godbey that the account book in question was turned over to him "as such" — that is, as the account book of intestate — should have been excluded on objection of defendant as being obviously hearsay.
Count 1 of the complaint was sufficiently specific as to the account declared on. Code 1907, p. 1195, par. 10.
For the errors noted the judgment will be reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
1 203 Ala. 280.